Title: Remarks—of the—Weather [August 1768]
From: Washington, George
To: 

 


Augt. 1. But little Wind & yet not very warm.
 


2. Clear & warm. Wind Eastwardly.
 


3. Wind Eastwardly—with appearances of Rain but none fell.
 


4. But little Wind with great appearance of a settled Rain after noon tho not enough fell to make the House eves run.
 


5. Very warm with the wind Southwardly.
 


6. Exceeding hot—& still till the Evening, then a slight breeze from the Southward.
 


7. Very Warm, Wind Southwardly. Abt. 3 Oclock a slight Shower here & better at the Mill & Doeg Run—to the No. Wt. & Southward the appearance of a great deal of Rain.
 


8. Cloudy Morning, with Showers in difft. places but none here. Wind Southwardly.
 


9. Cloudy, with sometimes a mist till abt. One clock—after which two or three smart Showers for a few Minutes from the S.W.
 


10. A fine Settled Rain from the Northward for two or three hours in the Morning—with slight Showers afterwards.
 


11. Cool Wind being at No. West—with gt. appearances of Rain—but none fell.
 


12. Clear and tolerably warm. Wind Southwardly.
 


13. Warm with very little Wind. Clouds to the Westward—but no Rain here.
 


14. Wind abt. Southwest & tolerably fresh, otherwise Warm. Clouds to the Westward & thunder with a great deal of Rain upwards—but none here.
 


15. Great appearances of Rain but none fell with us. Warm.
 



16. Clear and Warm with very little Wind.
 


17. Clear and warm in the first part of the day—with a fine Rain tho rather heavy abt. 5 Oclock lasting 2 hours first from the So. West—then from the North.
 


18. Clear and warm—also still.
 


19. Clear with the Wind fresh from the No. West—& cool.
 


20. Clear, & not warm—wind, what little there was, abt. So. West.
 


21. Clear & cool. Wind So. West.
 


22. Clear and Warm with very little Wind from the So. West. Abt. 11 Oclock at Night the Wind (witht. any Cloud or apparent cause) came out hard at No. West & blew so all Night.
 


23. The Wind fresh from the No. West all day and very cold.
 


24. Warmer, but still cool, with the Wind from the Eastward.
 


25. Warm with very little Wind and that Southwardly.
 


26. Exceeding Hot with very little or no Wind all day.
 


27. Very warm also with very little wind. Abt. 1 Oclock Thunder, but no rain. At Nomony.
 


28. Warm with but little wind and some Clouds, but no Rain.
 


29. Brisk Eastwardly Wind in the Morning. Calm midday, & Westwardly Wind in the Evening.
 


30. Very calm—& warm all day.
 


31. Clear with the Wind Westwardly & not warm.
